              Case 2:19-cv-00407-WB Document 5 Filed 04/12/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HAMPTON-HADDON MARKETING CORP.,                      : CIVIL ACTION
                                                     :
                              Plaintiff,             : 2:19-cv-00407-WB
                                                     :
        v.                                           :
                                                     :
                                                     :
WILLIS OF TENNESSEE, INC. and WILLIS
                                                     :
TOWERS WATSON, PLC,
                                                     :
                                                     :
                              Defendants.            :

    CORPORATE DISCLOSURE STATEMENT BY WILLIS OF TENNESSEE, INC.

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Willis of

Tennessee, Inc. (“Willis”), through the undersigned, hereby discloses the following parent

corporations of Willis: Willis of Michigan, Inc.; Willis HRH, Inc.; Willis US Holding Company,

LLC; Willis North America Inc.; Willis Group Limited; Trinity Acquisition PLC; Willis Towers

Watson UK Holdings Limited; TA I Limited; Willis Investment UK Holdings Limited; Willis

Netherlands Holdings B.V.; Willis Towers Watson Sub Holdings Unlimited Company; Willis

Towers Watson Public Limited Company.

        Willis further discloses that Willis Towers Watson Public Limited Company currently

indirectly owns 10% or more of its stock.

                                                        WHITE AND WILLIAMS LLP



                                                  BY: /s/ Natalie B. Molz
                                                      Thomas B. Fiddler
                                                      Natalie B. Molz
                                                      1650 Market Street | One Liberty Place,
                                                      Suite 1800 |
                                                      Philadelphia, PA 19103-7395
                                                      Phone: 215.864.7081/7142
                                                      Attorneys for Defendant,
                                                      Willis of Tennessee, Inc.


22604574v.1
              Case 2:19-cv-00407-WB Document 5 Filed 04/12/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I, Natalie B. Molz, Esquire, hereby certify that on this 12th day of April, 2019, I caused a

true and correct copy of Defendant Willis of Tennessee, Inc.’s Corporate Disclosure Statement to

be served upon the following counsel of record via the Court’s ECF system:


                                       Carlos S. Montoya
                                         Ryan J. Cooper
                                Cooper, LLC – Counselors at Law
                                 1635 Market Street, Suite 1600
                                    Philadelphia, PA 19103
                                     carlos@cooperllc.com
                                      ryan@cooperllc.com




                                                          WHITE AND WILLIAMS LLP



                                                   BY: /s/ Natalie B. Molz
                                                       Thomas B. Fiddler
                                                       Natalie B. Molz
                                                       1650 Market Street | One Liberty Place,
                                                       Suite 1800 |
                                                       Philadelphia, PA 19103-7395
                                                       Phone: 215.864.7081/7142

                                                          Attorneys for Defendant,
                                                          Willis of Tennessee, Inc.




                                                 -2-
22604574v.1
